     Case: 1:15-cv-01235 Document #: 205 Filed: 02/11/21 Page 1 of 4 PageID #:3455




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARK JANUS,                                            )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )       No. 1:15-cv-01235
                                                       )       Hon. Robert W. Gettleman
AMERICAN FEDERATION OF STATE,                          )
COUNTY AND MUNICIPAL EMPLOYEES,                        )
COUNCIL 31, AFL-CIO, et al.,                           )
                                                       )
               Defendants.                             )
                                                       )

      JOINT MOTION OF PLAINTIFF MARK JANUS AND DEFENDANT AFSCME
           COUNCIL 31 TO CONTINUE STAY OF RULE 54-3 DEADLINES

        Plaintiff Mark Janus and Defendant AFSCME Council 31 respectfully move the Court to

continue for another 45 days the stay of Local Rule 54-3 deadlines entered by this Court’s order

of May 28, 2019. In support of their motion, the parties state as follows.

        1.     On March 18, 2019, this Court, on remand from a decision of the Supreme Court

reversing this Court’s earlier dismissal of the case, entered its final judgment in this matter,

granting summary judgment to Defendant AFSCME Council 31. Dkt. #191.

        2.     On April 8, 2019, Plaintiff, seeking attorney’s fees based on his favorable

decision in the Supreme Court, served on Defendant the materials set forth in Local Rule 54-3(1-

3). On April 29, 2019, Defendant served on Plaintiff the materials set forth in Local Rule 54-

3(5). At the same time the parties also engaged in discussions about possible settlement of

Plaintiff’s claim for attorney’s fees. In the course of these discussions it became clear that the

parties fundamentally disagreed about whether Plaintiff was the “prevailing party” within the

meaning of the applicable attorney’s fee statute, 42 U.S.C. § 1988(b).


                                                  1
   Case: 1:15-cv-01235 Document #: 205 Filed: 02/11/21 Page 2 of 4 PageID #:3456




       3.      In the belief that resolution of this issue would facilitate settlement, the parties

jointly moved the Court for an order staying all remaining deadlines under Rule 54-3, in order to

permit the parties first to brief and argue the “prevailing party” issue. Dkt. #198. Granting that

motion in part, the Court ordered instead, in light of the pending appeal of its summary judgment

decision, that all Rule 54-3 deadlines remain stayed “until the appeal in this case is fully

adjudicated.” Dkt. #200.

       4.      On November 5, 2019, the Seventh Circuit affirmed this Court’s judgment

granting summary judgment in favor of Defendants. Janus v. AFSCME Council 31, 942 F.3d 352

(7th Cir. 2019).

       5.      Plaintiff’s petition for writ of certiorari was denied by the Supreme Court on

January 25, 2021.

       6.      Since that date, the parties have engaged in preliminary discussions concerning

settlement or further litigation of Plaintiff’s claim for attorney’s fees. They have determined that

they will need additional time to ascertain whether a basis for settlement exists.

       7.      The parties therefore ask the Court to continue the stay of Local Rule 54-3

deadlines for an additional 45 days. The parties expect that, if this issue cannot be resolved

through settlement within 45 days, they would submit to the Court a joint proposal regarding

how Plaintiff’s claim, and in particular the “prevailing party” issue, should be litigated.

       WHEREFORE, the parties jointly and respectfully ask the Court to continue the stay of

Local Rule 54-3 deadlines for an additional 45 days.




                                                  2
   Case: 1:15-cv-01235 Document #: 205 Filed: 02/11/21 Page 3 of 4 PageID #:3457




                                   Respectfully submitted,

/s/ William Messenger                                    /s/ John M. West

William Messenger                                        John M. West
Aaron Solem                                              Jacob Karabell
c/o National Right to Work Legal                         Bredhoff & Kaiser PLLC
Defense Foundation                                       805 15th Street NW, Suite 1000
8001 Braddock Rd., Suite 600                             Washington, DC 20005
Springfield, VA 22160                                    (202) 842-2600
(703) 321-8510                                           jwest@bredhoff.com
wlm@nrtw.org                                             jkarabell@bredhoff.com
abs@nrtw.org
                                                         Melissa J. Auerbach
Jeffrey Schwab                                           Stephen A. Yokich
Liberty Justice Center                                   Dowd, Bloch, Bennett, Cervone,
208 S. LaSalle St., Suite 1690                           Auerbach & Yokich
Chicago, IL 60604                                        8 S. Michigan Ave., 19th Floor
(312) 637-2280                                           Chicago, IL 60603
jschwab@libertyjusticecenter.org                         (312) 372-1361
                                                         mauerbach@laboradvocates.com
Counsel for Plaintiff Mark Janus                         syokich@laboradvocates.com

                                                         Counsel for Defendant AFSCME
                                                         Council 31




                                             3
   Case: 1:15-cv-01235 Document #: 205 Filed: 02/11/21 Page 4 of 4 PageID #:3458




                                 CERTIFICATE OF SERVICE

       I, John M. West, an attorney, hereby certify that on February 11, 2021, I caused the

foregoing Joint Motion of Plaintiff Mark Janus and Defendant AFSCME Council 31 to

Continue Stay of Rule 54-3 Deadlines to be filed electronically with the Court. Notice of this

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt. Parties may access this filing through the Court’s electronic filing

system.

       I further certify that as of February 11, 2021, there are no nonregistered participants upon

whom service by U.S. Mail is required.



                                                       s/ John M. West
                                                       John M. West




                                                  4
